Citation Nr: 1704133	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, cervical spine.

2.  Entitlement to service connection for degenerative joint disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971, including service in the Republic of Vietnam from May 1970 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued the July 2009 rating decision's denials of service connection for cervical spine degenerative disc disease, lumbar spine degenerative joint disease, and peripheral neuropathy of the bilateral upper extremities and denied service connection for sleep disorder.  In a September 2010 notice of disagreement, the Veteran appealed only the issues of service connection for cervical spine degenerative disc disease and lumbar spine degenerative joint disease.  The RO issued an August 2011 statement of the case and the Veteran perfect his appeal of these issues in September 2011.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have degenerative disc disease of the cervical spine that is etiologically related to his active service.

2.  The Veteran does not have degenerative joint disease of the lumbar spine that is etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for degenerative joint disease of the lumbar spine have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2010.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a relevant examination in December 2013.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

The Veteran is seeking service connection for degenerative disc disease of the cervical spine and degenerative joint disease of the lumbar spine based on an injury while serving in Vietnam wherein he fell off a truck.  See e.g., June 2010 statement.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, there is no objective evidence of either degenerative disc disease of the cervical spine or degenerative joint disease of the lumbar spine.  Moreover, in his lay statements, the Veteran has consistently reported an onset of his neck symptoms in the 1980s, a decade after his separation from service, and an onset of back symptoms thereafter.  Thus, as there is no evidence of an arthritic condition of either the cervical or lumbar spine within one year of the Veteran's separation from service, presumptive service connection is not warranted.

Turning to the question of direct service connection, the Board notes that the Veteran has current diagnoses of degenerative arthritis of the cervical spine and degenerative arthritis of the lumbar spine.  See e.g., December 2013 VA examination.  The Veteran has reported that these conditions are related to his documented fall from a truck in February 1971, during service.  While the service treatment records and accident report do not refer to associated neck or back injuries, they do establish that the Veteran fell from a truck and hit his head, requiring stitches.

The remaining question is whether the record establishes a medical nexus between the Veteran's current cervical spine condition and/or lumbar spine condition and his active duty military service.  To this end, he underwent a December 2013 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.

The December 2013 VA examiner found that it was less likely than not that any current neck of back condition was related to an accidental fall off a truck during military service they were more likely than not related to normal age progression, deconditioning, and past occupation in maintenance for 30 years, noting the lack of neck or back complaints in the service treatment records.  The record does not contain a positive medical nexus opinion.

To the extent that the Veteran believes his cervical spine condition and lumbar spine condition are related to his military service, the Board notes that the competence of such lay nexus opinions depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Here, the Veteran has reported onset of symptoms several years after his injury and his separation from service.  He did not report neck or back pain and the time of the injury and has repeatedly stated that he lost consciousness and does not remember the details of this injury until he awoke in the hospital.  During the hearing before the undersigned he testified that he started having pain in his neck or back area in the early 1980s.  He also testified that it was at this time, about 1980, that he first started treating his back and neck.  He reported that this was treatment by a chiropractor but that the records were no longer available.  He reported that the chiropractor had related his back condition to the fall.  

As such, neither condition is reported as having had the type of lay-observable cause-and-effect relationship contemplated by Jandreau.  Whether arthritis or pain manifesting years after the fall is related to the fall is a complex question, not amenable to lay nexus evidence.  Thus, the Veteran is not competent to provide a nexus opinion in this case.

The Board has considered the Veteran's testimony that years ago the chiropractor related his back condition to the in-service fall.  However, the Board affords that statement very little probative weight and finds that it is outweighed by the more probative VA opinion.  This is because the Veteran recollection is from many years ago and is thus likely affected by the passage of time as to the accuracy of the recollection.  Moreover, the context within which the chiropractor may have provided such a statement and whether such statement was speculative or otherwise is unknown and unknowable.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for cervical spine condition and lumbar spine condition.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease, cervical spine, is denied.

Service connection for degenerative joint disease, lumbar spine, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


